Order filed October 1, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00287-CR
                                    ____________

                       THE STATE OF TEXAS, Appellant

                                          V.

                      JOAN FRANCES STUKES, Appellee


                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 13-DCR-064055A

                                      ORDER

      This case was submitted on the briefs on September 2, 2015. The appellee is
represented by counsel, who filed a brief on her behalf on July 6, 2015. On August
27, 2015, the court received a letter from the appellee that contains substantive
arguments about the appeal. A party represented by counsel is not entitled to
hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995). Therefore, the court will not consider the letter.

                                       PER CURIAM